In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Whalen, J.), dated December 20, 2007, which granted the defendant’s motion to confirm an arbitration award dated March 26, 2007, determining, after a hearing, that the plaintiff was not entitled to an award of damages, and is in favor of the defendant and against him confirming the arbitration award.
Ordered that the order and judgment is affirmed, with costs.
*658The plaintiff failed to demonstrate any of the statutory grounds for vacating or modifying the arbitrator’s award. Accordingly, the Supreme Court correctly granted the defendant’s motion to confirm the award, and correctly confirmed it (see Matter of Allstate Ins. Co. v Dental Health Care, P.C., 24 AD3d 437, 438 [2005]; see also Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 6 NY3d 332, 336 [2005]; Cifuentes v Rose & Thistle, Ltd., 32 AD3d 816 [2006]).
The plaintiffs remaining contentions are either unpreserved for appellate review or without merit. Spolzino, J.P., Lifson, Dickerson and Chambers, JJ., concur.